DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (JP 2003232515), which references are made to throughout this action to an English machine translation (see JP2003232515_translation.pdf).
In re claim 1, Ohashi discloses a flame sensor (FIG. 1: 2) for a furnace of a heating, ventilation, and air conditioning (HVAC) system ([0002]: “gas combustion equipment”), comprising: 
a sensor body (8 and 18); 
an electrically conductive member of the sensor body (8), wherein the electrically conductive member is configured to be disposed within a flame region of a burner of the furnace (20) and configured to receive electrical current from a controller of the furnace ([0016]; 8 receives current from 14 via 12); and 
an anti-oxidation coating (18) disposed on an outer surface of the electrically conductive member (18 disposed on outer surface of 8) and configured to transmit the electrical current from the electrically conductive member ([0016]), wherein the anti-oxidation coating is configured to contact a flame produced by the burner (FIG. 1) and expose the electrical current to the flame ([0016]; [0046]).  
In re claim 2, Ohashi discloses wherein the electrically conductive member is formed from a first material ([0018]), the anti-oxidation coating is formed from a second material ([0019]), and the first material and the second material are different from one another ([0019-0019]).  
In re claim 5, Ohashi discloses wherein the first material comprises an iron-chromium-aluminum alloy ([0018]), nickel-chromium, or both.  
In re claim 6, Ohashi discloses wherein the anti-oxidation coating is a plated layer disposed on the outer surface of the electrically conductive member ([0034]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003232515) in view of Wolfe (US 4140475). 
In re claim 3, Ohashi lacks:
wherein the second material comprises a noble metal.  
Wolfe teaches an analogous anti-oxidation coating (16) for a flame sensor (FIG. 1: 10) of a heating system (Abstract: “combustion apparatus”; FIG. 2). The anti-oxidation coating is disposed on an outer surface of an electrically conductive member (12) of the sensor (16 disposed on outer surface of 12). The anti-oxidation coating is a material comprised of a noble metal (Column 2, lines 48-62), specifically platinum (Column 2, lines 48-62; claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-oxidation coating material of Ohashi such that it is a material comprising a noble metal like platinum, as taught by Wolfe, because it is a coating that is stable at high temperatures (Column 2, lines 50-51 of Wolfe). 
Such a modification would yield wherein the anti-oxidation coating of Ohashi “comprises a noble metal.”
In re claim 4, the proposed modification as discussed above (In re claim 3) yields:
wherein the second material comprises platinum (anti-oxidation coating of Ohashi comprised of platinum motivated by Wolfe).
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 2016/0047548) in view of Ohashi (JP 2003232515). 
In re claim 1, Farley discloses a flame sensor (FIG. 8: 100) for a furnace of a heating, ventilation, and air conditioning (HVAC) system (130), comprising: 
a sensor body (104); 
an electrically conductive member of the sensor body (material comprising body of 104), wherein the electrically conductive member is configured to be disposed within a flame region of a burner of the furnace (104 disposed within region of 140) 
Farley does not explicitly disclose:
wherein the electrically conductive member is configured to receive electrical current from a controller of the furnace 
an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact a flame produced by the burner and expose the electrical current to the flame. 
Ohashi teaches an analogous flame sensor (FIG. 1: 2) for a heating system ([0002]: “gas combustion equipment”). The flame sensor has a sensor body (8 and 18) with an electrically conductive member of the sensor body (8) and an anti-oxidation coating (18) disposed on an outer surface of the electrically conductive member (18 disposed on outer surface of 8). The electrically conductive member is configured to be disposed within a flame region of a burner of the furnace (20) and configured to receive electrical current from a controller of the furnace ([0016]; 8 receives current from 14 via 12) which is an alternating current power supply ([0016]). The anti-oxidation coating contacts a flame produced by the burner (FIG. 1) and is configured to transmit the electrical current from the electrically conductive member ([0016]) to expose the electrical current to the flame ([0016]; [0046]).  
It would have been obvious to one of ordinary skill in the art to modify the flame sensor of Farley such that the electrically conductive member is configured to receive electrical current from a controller of the furnace and it has an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact the flame produced by the burner and expose the electrical current to the flame, as taught by Ohashi, because this would allow for the flame sensor to detect whether the furnace is ignited or misfired by measuring a flame current while being inserted into a flame of the furnace ([0001] of Ohashi). 
Such a modification would yield the flame sensor of Farley wherein “the electrically conductive member is configured to receive electrical current from a controller of the furnace” and “an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact the flame produced by the burner and expose the electrical current to the flame.” 
In re claim 7, Farley discloses a flange (FIG. 5: 112) configured to mount the flame sensor to a combustion chamber housing of the burner (FIG. 8: 112 mounts 100 to 134).  
In re claim 8, Farley discloses an insulation portion (FIG. 5: 118) coupled to and disposed between the flange and the electrically conductive member (118 between 112 and 104). 
In re claim 9, Farley discloses wherein the insulation portion is disposed about the electrically conductive member (118 disposed about 104), and the flange is disposed about the insulation portion (112 disposed about 118).  
Claims 10, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 2016/0047548) in view of Ohashi (JP 2003232515). 
In re claim 10, Farley discloses a furnace (FIG. 8: 130), comprising: 
a burner (136 and 134) configured to produce a flame (140) within a flame region (region of 140) of the burner (140 within 134); and 
a flame sensor (100) coupled to the burner (coupled to 134 via 112), wherein the flame sensor comprises: 
an electrically conductive member ([0042]; 104) disposed within the flame region of the burner (104 disposed within region of 140), 
Farley does not explicitly disclose:
wherein the electrically conductive member is configured to receive electrical current from a controller of the furnace; and 
an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact the flame produced by the burner and expose the electrical current to the flame.  
Ohashi teaches an analogous flame sensor (FIG. 1: 2) for a heating system ([0002]: “gas combustion equipment”). The flame sensor has a sensor body (8 and 18) with an electrically conductive member of the sensor body (8) and an anti-oxidation coating (18) disposed on an outer surface of the electrically conductive member (18 disposed on outer surface of 8). The electrically conductive member is configured to be disposed within a flame region of a burner of the furnace (20) and configured to receive electrical current from a controller of the furnace ([0016]; 8 receives current from 14 via 12) which is an alternating current power supply ([0016]). The anti-oxidation coating contacts a flame produced by the burner (FIG. 1) and is configured to transmit the electrical current from the electrically conductive member ([0016]) to expose the electrical current to the flame ([0016]; [0046]).  
It would have been obvious to one of ordinary skill in the art to modify the flame sensor of Farley such that the electrically conductive member is configured to receive electrical current from a controller of the furnace and it has an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact the flame produced by the burner and expose the electrical current to the flame, as taught by Ohashi, because this would allow for the flame sensor to detect whether the furnace is ignited or misfired by measuring a flame current while being inserted into a flame of the furnace ([0001] of Ohashi). 
Such a modification would yield the flame sensor of Farley wherein “the electrically conductive member is configured to receive electrical current from a controller of the furnace” and “an anti-oxidation coating disposed on an outer surface of the electrically conductive member and configured to transmit the electrical current from the electrically conductive member, wherein the anti-oxidation coating is configured to contact the flame produced by the burner and expose the electrical current to the flame.” 
In re claim 11, Farley does not explicitly disclose: 
wherein the controller is configured to transmit the electrical current to the electrically conductive member as an alternating current. 
Ohashi teaches an analogous controller (FIG. 1: 14 and 16) for a flame sensor (2) of a heating system ([0002]: “gas combustion equipment”). The flame sensor has a sensor body (8 and 18) with an electrically conductive member of the sensor body (8) and an anti-oxidation coating (18) disposed on an outer surface of the electrically conductive member (18 disposed on outer surface of 8). The electrically conductive member is configured to be disposed within a flame region of a burner of the furnace (20) and configured to receive electrical current from a controller of the furnace ([0016]; 8 receives current from 14 via 12) which is an alternating current power supply ([0016]). The anti-oxidation coating contacts a flame produced by the burner (FIG. 1) and is configured to transmit the electrical current from the electrically conductive member ([0016]) to expose the electrical current to the flame ([0016]; [0046]).  
It would have been obvious to one of ordinary skill in the art to modify the furnace of Farley such that it has a controller configured to transmit the electrical current to the electrically conductive member as an alternating current, as taught by Ohashi, because this would allow for the flame sensor to detect whether the furnace is ignited or misfired by measuring a flame current while being inserted into a flame of the furnace ([0001] of Ohashi). 
Such a modification would yield the furnace of Farley “wherein the controller is configured to transmit the electrical current to the electrically conductive member as an alternating current.” 
In re claim 14, Farley does not explicitly disclose:
wherein the anti-oxidation coating is a plated layer formed on the outer surface of the electrically conductive member.  
Ohashi teaches an analogous flame sensor (FIG. 1: 2) for a heating system ([0002]: “gas combustion equipment”) comprising an electrically conductive member (8) disposed within a flame region (6) of a burner (4), and an anti-oxidation coating (18) disposed on an outer surface of the electrically conductive member ([0022]; 18 disposed on outer surface of 8), wherein the anti-oxidation coating is configured to contact the flame produced by the burner ([0020]). The coating method for the anti-oxidation coating on the electrically conductive member can be done by plating ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flame sensor of Farley such that it has an anti-oxidation coating being a plated layer formed on the outer surface of the electrically conductive member, as taught by Ohashi, because this is a known method of coating an anti-oxidation coating on an outer surface of an electrically conductive member ([0034]). 
Such a modification would yield the flame sensor of Farley “wherein the anti-oxidation coating is a plated layer formed on the outer surface of the electrically conductive member.”
In re claim 16, Farley discloses wherein the burner (FIG. 8: 136 and 134) comprises a burner housing (134), the flame sensor is mounted to the burner housing (112), and the flame sensor extends at least partially into the burner housing via an aperture formed in the burner housing ([0045]; 100 extends into aperture in 134).  
In re claim 17, Farley discloses wherein the flame sensor comprises an insulation portion (FIG. 5: 118) disposed about the electrically conductive member (118 disposed about 104), and the insulation portion is disposed within the aperture between the electrically conductive member and the burner housing (FIG. 8).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 2016/0047548) in view of Ohashi (JP 2003232515) in further view of Adams et al. (US 5472336). 
In re claim 12, Farley does not explicitly disclose:
wherein the controller is configured to determine that the flame is present within the burner based on rectification of the alternating current to a direct current.  
Adams teaches an analogous controller (FIG. 4: 55, 51 and 60) for a flame sensor (57) comprised of an electrically conductive member (outer surface of 57) for a combustion system (FIG. 4). The controller is configured to transmit an alternating electrical current to the electrically conductive member (55 and 51 send alternating current via 53 to 57). The electrically conductive member receives said current (Column 5, lines 5-10 and lines 21-25) and subsequently provides a signal to the controller for determination of whether a flame is present or not (Column 5, lines 29-53). This determination is based on rectification of the alternating current to a direct current (Column 2, lines 11-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the furnace of Farley such that it has a controller configured to determine that the flame is present within the burner based on rectification of the alternating current to a direct current, as taught by Adams, because it is a well-known technique for evaluating the electrical characteristics of a flame sensor and making a determination regarding the status of a flame in a burner assembly ([0039] of Farley). 
Such a modification would yield the furnace of Farley “wherein the controller is configured to determine that the flame is present within the burner based on rectification of the alternating current to a direct current.” 
It should be noted that Adams is incorporated by reference into Farley to describe an evaluation technique of electrical characteristics when the terminal (FIG. 8: 122) of Farley is configured to enable electrical communication between the flame sensor and control board or control electronics (FIG. 2-3: 52) of the furnace (refer to [0039] of Farley). 
In re claim 13, Farley does not explicitly disclose:
wherein the controller is electrically grounded to the burner.  
Adams teaches an analogous controller (FIG. 4: 55, 51 and 60) for a flame sensor (57) of a combustion system (FIG. 4) wherein the controller is electrically grounded to the burner (52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the furnace of Farley such that it has a controller that is electrically grounded to the burner, as taught by Adams, because when the flame is present in the flame region a shunt electrical path to ground is provided through the flame sensor, flame and burner during positive excursions of the voltage supplied to the flame sensor, which has the effect of impressing a negative bias on the signal at the flame sensor therefore indicating when flame is sensed (Column 5, lines 29-48 of Adams). 
Such a modification would yield the furnace of Farley “wherein the controller is electrically grounded to the burner.”
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 2016/0047548) in view of Ohashi (JP 2003232515) in further view of Wolfe (US 4140475). 
In re claim 15, Farley does not explicitly disclose:
wherein the electrically conductive member is formed from a first metallic material, and the anti-oxidation coating is formed from a second metallic material comprising a noble metal.  
Wolfe teaches an analogous flame sensor (FIG. 1: 10) for a heating system (Abstract: “combustion apparatus”; FIG. 2) with an electrically conductive member (FIG. 1: 12) and an anti-oxidation coating (16) disposed on an outer surface of the electrically conductive member (16 disposed on outer surface of 12). The electrically conductive member is formed from a first metallic material (Column 2, lines 31-47) and the anti-oxidation coating is formed from a second metallic material comprising a noble metal (Column 2, lines 48-62; claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flame sensor of Farley such that the electrically conductive member is formed from a first metallic material, and the anti-oxidation coating is formed from a second metallic material comprising a noble metal, as taught by Wolfe, because this contributes to superior operational life when the flame sensor is subjected to flame temperatures (Column 3, lines 12-16 of Wolfe). 
Such a modification would yield the flame sensor of Farley “wherein the electrically conductive member is formed from a first metallic material, and the anti-oxidation coating is formed from a second metallic material comprising a noble metal.”
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003232515) in view of Wolfe (US 4140475). 
In re claim 18, Ohashi discloses a flame sensing system (FIG. 1) for a furnace of a heating, ventilation, and air conditioning (HVAC) system ([0002]: “gas combustion equipment”), comprising: 
a flame sensor (FIG. 1: 2) configured to be disposed within a flame region of a burner of the furnace (20), wherein the flame sensor comprises: 
a main body portion (8) formed from a metallic material ([0018]) and configured to receive electric current from a controller of the furnace ([0016]; 8 receives current from 14 via 12); and 
an anti-oxidation coating (18) formed on an outer surface of the main body portion (18 formed on outer surface of 8), … and is configured to transmit the electric current from the main body portion ([0016]; [0046]).  
Ohashi does not explicitly disclose:
… wherein the anti-oxidation coating is formed from a noble metal
Wolfe teaches an analogous anti-oxidation coating (16) for a flame sensor (FIG. 1: 10) of a heating system (Abstract: “combustion apparatus”; FIG. 2). The anti-oxidation coating is disposed on an outer surface of an electrically conductive member (12) of the sensor (16 disposed on outer surface of 12). The anti-oxidation coating is a material comprised of a noble metal (Column 2, lines 48-62), specifically platinum (Column 2, lines 48-62; claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-oxidation coating material of Ohashi such that it is a material comprising a noble metal like platinum, as taught by Wolfe, because it is a coating that is stable at high temperatures (Column 2, lines 50-51 of Wolfe). 
Such a modification would yield wherein the anti-oxidation coating of Ohashi “is formed from a noble metal.”
In re claim 20, Ohashi discloses wherein the anti-oxidation coating is configured to expose the electric current to the flame ([0016]; [0046]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003232515) in view of Wolfe (US 4140475) in further view of Adams et al. (US 5472336) in further view of Farley et al. (US 2016/0047548). 
In re claim 19, Ohashi discloses wherein the controller is configured to direct the electric current to the flame sensor as an alternating current ([0016]; 8 receives current from 14 via 12), and the controller is configured to detect a presence of the flame ([0017])
Ohashi does not explicitly disclose:
wherein the controller is configured to direct the electric current to the flame sensor as an alternating current, and the controller is configured to detect a presence of the flame based on detection of rectification of the alternating current into direct current.  
Adams teaches an analogous controller (FIG. 4: 55, 51 and 60) for a flame sensor (57) comprised of an electrically conductive member (outer surface of 57) for a combustion system (FIG. 4). The controller is configured to transmit an alternating electrical current to the electrically conductive member (55 and 51 send alternating current via 53 to 57). The electrically conductive member receives said current (Column 5, lines 5-10 and lines 21-25) and subsequently provides a signal to the controller for determination of whether a flame is present or not (Column 5, lines 29-53). This determination is based on rectification of the alternating current to a direct current (Column 2, lines 11-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ohashi such that is configured to detect a presence of the flame based on detection of rectification of the alternating current into direct current, as taught by Adams, because it is a well-known technique for evaluating the electrical characteristics of a flame sensor and making a determination regarding the status of a flame in a burner assembly ([0039] of Farley). 
Such a modification would yield the controller of Ohashi “configured to detect a presence of the flame based on detection of rectification of the alternating current into direct current.” 
Conclusion
See PTO-892: Notice of References Cited.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762